MeTAGUE, Judge
(dissenting):
I respectfully dissent.
In my view, the findings and sentence are correct in law and fact and should be approved.
I do not agree with my colleagues that maintaining Appellant’s convictions would be unreasonable. The Government had clear authority to try Appellant for offenses that were the subject of prior nonjudieial punishment. Art. 15(f), UCMJ; United States v. Gammons, 51 M.J. 169 (C.A.A.F.1999). That the members found him not guilty of attempted indecent assault but guilty of the lesser included offense of assault consummated by battery does not make the court-martial conviction unreasonable. Maximum sentence is only one factor in determining if an offense is minor. See Manual for Courts-Martial, United States (2008 ed.), Pt. V, § l.e. Another factor, specifically the nature of Appellant’s offenses and circumstances surrounding their commission, discussed below, causes me to disagree with my colleagues.
The sentence should be approved. The Appellant, who was bloodied and falling-down drunk in a Barbados street, was rescued by two courageous female shipmates from the midst of a gathering crowd. They helped him walk back to the cutter and had to physically restrain him as he yelled provocations to various locals. During the escort, Appellant twice used his hand to graze the crotch of one female rescuer before touching her crotch with his open hand and making an unwelcome comment that “worried” her. (R. at 589.) These actions formed the basis of the assault consummated by battery conviction. To the other female rescuer, he ihade a sexually charged comment, which formed the basis of the indecent language conviction. Under the circumstances, neither the bad-conduct discharge nor the reduction of Appellant from E-2 to E-l was inappropriately severe punishment.